UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
WILLIAM KEEHN,

Petitioner,

Vv. Case No: 6:19-cv-2435-Orl-28LRH
(6:15-cr-48-Orl-28KRS)

UNITED STATES OF AMERICA,

Respondent.
/

ORDER

This case is before the Court on the following matters:

1. Petitioner's Motion to Vacate Judgment (Doc. 1) is DISMISSED
WITHOUT PREJUDICE to allow Petitioner to seek authorization from the Eleventh
Circuit to file a successive § 2255 motion. Petitioner seeks relief pursuant to Rule 60(b)(4)
of the Federal Rules of Civil Procedure and requests the Court to vacate his conviction
for production of child pornography (Count Two). (Id. at 2-6.) In support of the motion,
Petitioner argues that the Court lacked jurisdiction to convict him of production of child
pornography in violation of 18 U.S.C. § 2251 (a). (Id.).

Rule 60(b) “cannot be used to circumvent the prohibition on filing unauthorized
successive post-conviction challenges.” United States v. Bueno-Sierra, 723 F. App’x 850, 853
(11th Cir. 2018) (iting Gonzalez v. Crosby, 545 U.S, 524, 530-32 (2005) and Franqui v. Florida,

638 F.3d 1368, 1371-73 (11th Cir. 2011)). “A Rule 60(b) motion from a denial of a § 2255
motion is considered a successive motion if it ‘seeks to add a new ground for relief’ or
‘attacks the federal court’s previous resolution of a claim on the merits.’” Id. (quoting
Gonzalez, 545 U.S. at 532).

The Court denied Petitioner’s § 2255 motion on the merits on September 5, 2018.
See Case No. 6:16-cv-2107-Orl-28KRS, Doc. 6. The argument made in the present motion
raises a new ground for relief, and the motion is merely an attempt to assert a claim of
error as to Petitioner’s federal conviction. Under the circumstances, the Rule 60(b) motion
should be treated as a second or successive § 2255 motion.

Before Petitioner may file a second or successive § 2255 motion in this Court, he
must move in the Eleventh Circuit Court of Appeals for an order authorizing the district
court to consider the motion. See 28 U.S.C. §§ 2244 and 2255. Consequently, this motion
is dismissed without prejudice to allow Petitioner the opportunity to seek authorization
from the Eleventh Circuit Court of Appeals. Petitioner should be aware that § 2255 limits
the circumstances under which the Court of Appeals will authorize the filing of a second
or successive § 2255 motion.

2. The Clerk of the Court is directed to send Petitioner an “Application for

Leave to File a Second or Successive Motion to Vacate, Set Aside, or Correct Sentence 28

 

1 Alternatively, Petitioner's Motion to Vacate Judgment (Doc. 1) is denied on the
merits. Pursuant to Rule 60(b)(4), a court may relieve a party from a final judgment if the
judgment is void. “A judgment is void for Rule 60(b)(4) purposes ‘if the rendering court
was powerless to enter it.’” Campbell v. Sec’y for Dep’t of Corr., 370 F. App’x 5, 7 (11th Cir.
2010) (quoting Burke v. Smith, 252 F.3d 1260, 1263 (11th Cir. 2001)). Petitioner has not
established that the Court was powerless to enter judgment or any other basis warranting
relief.
U.S.C. § 2255 By a Prisoner in Federal Custody” form.

a, This Court should grant an application for certificate of appealability only
if the Petitioner makes “a substantial showing of the denial of a constitutional right.” 28
U'S.C. § 2253(c)(2). Petitioner has failed to make a substantial showing of the denial of a
constitutional right. Accordingly, a Certificate of Appealability is DENIED in this case.

DONE and ORDERED in Orlando, Florida on January g , 2020.

Oe

oun NTOON II
JOHN D STATES DISTRICT JUDGE

Copies furnished to:

Unrepresented Party
